Citation Nr: 1754649	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  10-24 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that in April 2015 and July 2016, the Board remanded the Veteran's claims for additional development.  In July 2016, the Board remanded the Veteran's TDIU claim in addition to a claim for service connection for left ankle osteoarthritis.  In a June 2017 rating decision, the RO granted the Veteran's claim for service connection for left ankle osteoarthritis, assigning an evaluation of 10 percent effective June 5, 2009.  As this is considered a full grant of the benefits sought, such claim is no longer before the Board.  However, the Veteran's claim for a TDIU remains on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Board notes that it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  38 C.F.R. § 4.16 (b).  The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the Board does have the authority to decide whether a claim should be referred to the Director, Compensation Service.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

With respect to the assignment of a TDIU under the provisions of 38 C.F.R. § 4.16 (b), the Board finds that the Veteran's claim should be submitted to the Director, Compensation Service, for a determination as to whether a TDIU should be awarded on an extra-schedular basis.  The Board notes that while the October 2016 examiner did not find that the Veteran was unable to engage in and maintain substantially gainful employment as such would require speculation, the examiner did note that the Veteran would have significant physical restrictions in that he would be limited in occupations that required heavy or unassisted lifting, repetitive rotation of the back, carrying, pushing or pulling heavy objects; vibrational stresses; overhead work; ascending and descending stairs or ramps; squatting; and prolonged sitting, standing and walking.  Furthermore, the examiner noted that the Veteran would require rest periods every 30 minutes.  In addition, the examiner noted that even sedentary work would require further modifications allowing him to alternate extending his knees rather than sitting with fixed knees.  Finally, as the Veteran's training and education seem to indicate that the Veteran has only ever held jobs requiring physical labor, the Board finds that the totality of the evidence suggests that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  Furthermore, the Veteran does not meet the schedular requirements for assignment of a TDIU.  Accordingly, the Board finds that the claim should be submitted to the Director of the Compensation Service for extra-schedular consideration of a TDIU under 38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

Refer this case to the Director, Compensation Service, for consideration of assignment of an extra-schedular TDIU under the provisions of 38 C.F.R. § 4.16(b).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




